Opinión de conformidad y disidente en parte emitida por el
Juez Asociado Señor Estrella Martínez,
a la cual se une la Jueza Asociada Señora Pabón Charneco.
Por considerar que hoy este Tribunal diluye el propósito de la Ley de Hostigamiento Sexual en el Empleo al limitar la existencia de “un ambiente hostil u ofensivo” a un último acto de naturaleza sexual para fines de prescripción, res-petuosamente disiento.
*677Por otra parte, estoy conforme con la determinación de la Mayoría de este Tribunal en cuanto a que un empleado transitorio está protegido por la Ley Núm. 115-1991, cono-cida como Ley de Represalias, 29 LPRA see. 194 et seq. Ahora bien, según adelantado, considero que el hostiga-miento sexual por ambiente hostil de trabajo es una moda-lidad de daños continuados, porque éstos constituyen va-rios actos aislados de índole sexual, los cuales crean en conjunto un ambiente abusivo y hostil. Por lo tanto, el tér-mino prescriptivo de un (1) año para instar una demanda por hostigamiento sexual comienza a transcurrir cuando se terminan las circunstancias que podrían entorpecer la eje-cución de la acción, siempre y cuando no existan situacio-nes de coacción o intimidación que impidan el ejercicio de tal causa de acción, en cuyo caso, el término prescriptivo comienza a transcurrir cuando cesan estas condiciones y se tiene la oportunidad de ejercer la acción. Véase 29 LPRA sec. 155m.
Precisamente, por esas realidades, opino que en el caso ante nuestra consideración, la causa de acción por hostiga-miento sexual en la modalidad de ambiente hostil no está prescrita.
I
Las incidencias en el caso están correctamente consig-nadas en la Opinión Mayoritaria de este Tribunal. En con-secuencia, me limito a resaltar algunos sucesos relevantes.
Los hechos se originan cuando la Sra. Zoraida Veláz-quez Ortiz (señora Velázquez Ortiz) regresó a laborar, luego de una licencia de maternidad, como enfermera por contrato transitorio en el Asilo Simonet del Municipio Au-tónomo de Humacao (Municipio). Ésta sostiene que fue ob-jeto de un patrón de hostigamiento sexual por parte de una compañera de trabajo, la Sra. María Hernández Paulino (señora Hernández Paulino). Alega que le requirió a la se-*678ñora Hernández Paulino que cesara la conducta hostiga-dora y, al no tener éxito, acudió a su supervisora. Sin embargo, esta última nunca contactó a las empleadas. Finalmente, el 23 de junio de 2009, la señora Velázquez Ortiz y la señora Hernández Paulino tuvieron un altercado físico y verbal por las alegadas actuaciones hostigadoras. Al día siguiente, la señora Velázquez Ortiz presentó una querella ante la Policía y una queja ante el Departamento de Recursos Humanos del Municipio. Aunque la semana siguiente se le renovó el contrato —el cual expiró el 30 de junio de 2009 — , subsiguientemente no se le renovó, por lo que el 15 de agosto de 2009 cesó en sus funciones.
Así las cosas, el 24 de junio de 2010 la señora Velázquez Ortiz entabló una demanda por hostigamiento sexual y re-presalias contra el Municipio, la señora Hernández Pau-lino y otros. En lo que nos concierne, el Municipio solicitó que se dictara sentencia sumaria a su favor. Para ello, ar-gumentó que la acción estaba prescrita y que no procedía un reclamo por represalias, ya que la señora Velázquez Ortiz era una empleada transitoria.
Por su parte, y en cuanto a la acción por hostigamiento sexual, la señora Velázquez Ortiz se opuso e indicó que la acción no estaba prescrita. Sostuvo que el punto de partida para computar el término prescriptivo comenzó con su des-pido el 15 de agosto de 2009. Específicamente, señaló que “[n]o se puede concluir que el patrón de hostigamiento cesó con el día de los hechos de agresión entre la demandante y codemandada Hernández Paulino, es decir[,] el 23 de junio de 2009”.(1) Argumentó que el hostigamiento sexual en su modalidad de ambiente hostil “no se experimenta sólo con la cercanía física al hostigador y/o solamente en la incomodi-dad próxima de su entorno laboral”, pues “[m]ientras per-dure la relación laboral, subsisten los efectos del hostiga-*679miento en su estado anímico y emocional y la ansiedad producto del ambiente intimidante y hostil del lugar de tra-bajo al cual debe día a día regresar”, por lo que “el hecho de que la hostigadora no volviera a tener otro contacto físico con su víctima no finalizó de forma automática el ambiente hostil al cual estaba sujeta la demandante [...] ”.(2) Así, la señora Velázquez Ortiz expuso que “[n]o se puede pasar por alto que la demandante vio sus condiciones de empleo afec-tadas de modo tan significativo e irrazonable que el tener que pensar en coincidir con su hostigadora aunque fuera sólo en los cambios de turno o sólo ver el vehículo de Her-nández en el estacionamiento de empleados, la ponía a tem-blar y a llorar” e indicó que “su estado anímico [...] perduró intacto hasta el último día que permaneció trabajando para el Municipio de Humacao, principalmente porque éste no tomó medida alguna para impedirlo o poner fin al mismo”(3) Así, sostiene que el término prescriptivo comenzó con su despido. El Municipio no expuso ni controvirtió sobre este particular, sino que se limitó a reiterar que el último acto ocurrió antes del altercado entre las dos empleadas.
Sopesadas las posturas de las partes, el Tribunal de Pri-mera Instancia procedió a desestimar la demanda en su totalidad. Al así proceder, avaló la postura del Municipio en cuanto a que no procedía una reclamación por represa-lias, dado que la señora Velázquez Ortiz era una empleada transitoria y que la causa de acción por hostigamiento sexual estaba prescrita, debido a que el último acto ocurrió el 23 de junio de 2009.
En desacuerdo, la señora Velázquez Ortiz acudió al Tribunal de Apelaciones, el cual revocó el dictamen del foro primario por entender que varios de los hechos esenciales estaban en controversia.
*680h-í l — l
La Mayoría de este Tribunal acertadamente expone la norma jurídica que debe imperar, en tomo a que la Ley Núm. 115-1991 aplica a cualquier tipo de empleado. No obstante, aunque reconoce el deber de los patronos de man-tener un centro de trabajo libre de hostigamiento sexual e intimidación, premia la falta de acción inmediata y apro-piada que se le exige a éstos para corregir la situación, al concluir que la acción presentada contra el Municipio está prescrita. Véase 29 LPRA secs. 155e, 155h. El patrono está obligado a tomar aquellas medidas necesarias para preve-nir, prohibir y erradicar el hostigamiento sexual en el empleo. Delgado Zayas v. Hosp. Int. Med. Avanzada, 137 DPR 643, 652 (1994). Es decir, hoy la Mayoría de este Tribunal avala la falta de medidas del patrono con relación a su empleada tras una conducta de hostigamiento sexual en su modalidad de ambiente hostil. A mi juicio, este proceder ignora los efectos de este tipo de hostigamiento que reper-cute e interfiere irrazonablemente en el desempeño de un empleado en su trabajo, creando un ambiente intimidante, hostil y ofensivo. Véase S.L.G. Afanador v. Roger Electric Co., Inc., 156 DPR 651, 662 (2002). Tan es así, que puede amilanar al empleado a permanecer o a acudir a sus labo-res y entorpecer sus funciones y progreso en el empleo.
En el caso de hostigamiento sexual por ambiente hostil, hemos sido enfáticos al establecer que este tipo de hostiga-miento se produce cuando la conducta sexual tiene el efecto de interferir irrazonablemente con el desempeño del empleado en su trabajo o crear en éste un ambiente inti-midante, hostil u ofensivo. Rodríguez Meléndez v. Sup. Amigo, Inc., 126 DPR 117, 131-132 (1990). Véanse, además: Rosa Maisonet v. ASEM, 192 DPR 368, 381 (2015); Albino v. Ángel Martínez, Inc., 171 DPR 457, 472 (2007); S.L.G. Afanador v. Roger Electric Co., Inc., supra, pág. 662. Este tipo de conducta puede afectar el funcionamiento y la *681efectividad de la víctima en el empleo, desalentar al em-pleado a permanecer en éste y dificultarle el progreso en su carrera. Véanse: 29 LPRA sec. 155b(c); S.L.G. Afanador v. Roger Electric Co., Inc., supra; In re Robles Sanabria, 151 DPR 483, 492 (2000).
En este sentido, pesa en mí el que la señora Velázquez Ortiz expresó en su oposición a la solicitud de sentencia sumaria que el ambiente hostil no culminó con el hecho de no tener contacto con la otra empleada. Por el contrario, ésta particularizó que temblaba y lloraba con solo pensar que podía encontrarse con la señora Hernández Paulino en el cambio de tumo o con tan solo reconocer que estaba presente en el área de trabajo. De hecho, conforme a la de-posición de la señora Velázquez Ortiz, surge que este temor se materializó cuando coincidió con la señora Hernández Paulino un día de trabajo en el mismo turno; la señora Ve-lázquez Ortiz tuvo que irse del lugar de trabajo.(4)
No puedo ignorar que la responsabilidad de mantener un ambiente de trabajo libre de hostigamiento sexual le corresponde al Municipio. Por lo tanto, es éste quien de-berá responder si incurre en una omisión e inacción hacia tal deber. Ciertamente, de las reclamaciones que obran en el expediente surge que mientras la señora Velázquez Ortiz continuó laborando, estuvo expuesta al patrón de con-ducta de hostigamiento sexual por ambiente hostil que in-formó a su patrono. Nada impedía la ocurrencia de los actos que dieron lugar a su reclamación. En una ocasión anterior, estas consideraciones dieron lugar a las expresio-nes emitidas por la Juez Asociada Señora Rodríguez Rodrí-guez en su Opinión de conformidad en Umpierre Biascoechea v. Banco Popular, 170 DPR 205 (2007), donde resaltó que:
Una vez la recurrida no regresó a su trabajo, cesó de estar expuesta al acto que le producía, de acuerdo con su alegación, *682los daños por los que reclamaba. Es decir, al no estar en su empleo ella no estaba expuesta a un ambiente hostil. Siendo imposible entonces la ocurrencia de nuevos actos de natura-leza hostigante, el punto de partida para el cómputo de la prescripción es el día que cesó de acudir a su empleo, por ser ése el momento en que finalizó la alegada conducta prohibida. (Énfasis suplido). Id., pág. 220.
Asimismo, la Jueza Asociada Señora Fiol Matta, en su Opinión disidente en Umpierre Biascoechea v. Banco Popular, supra, destacó lo siguiente:
[E]l ambiente hostil no se experimenta sólo con la cercanía física al hostigador y en la incomodidad próxima del entorno laboral. Mientras perdure la relación laboral, la ausencia física de la perjudicada de su lugar de trabajo no suprime los efectos del hostigamiento en su estado anímico y emocional ni altera la ansiedad producto del ambiente intimidante y hostil del lugar de trabajo al cual debe regresar. El ambiente hostil creado por el patrón de conducta hostigante no está delimitado por un espa-cio físico determinado, sino que se encuentra también en un estado mental y emocional de humillación e intimidación que trasciende el lugar de trabajo. (Énfasis suplido). íd., pág. 232.
I — i 1 — ! i — i
En el caso de autos, es al Municipio a quien el estatuto le impone la obligación de evitar el alegado hostigamiento sexual, responsabilidad que estuvo vigente hasta el 15 de agosto de 2009, cuando el contrato de trabajo de la señora Velázquez Ortiz no fue renovado. A mi juicio, y conforme a las alegaciones no controvertidas, es a partir de esa fecha que comienza el periodo prescriptivo de la reclamación contra el Municipio, pues está cimentada en su deber como patrono. (5)
En consecuencia, considero que la causa de acción contra el Municipio no está prescrita, lo que me impide respal-*683dar íntegramente el dictamen de la Mayoría de este Tribunal. En su lugar, confirmaría la sentencia emitida por el Tribunal de Apelaciones y devolvería el caso al Tribunal de Primera Instancia para la continuación de los procesos atendiendo las reclamaciones por hostigamiento sexual en la modalidad de ambiente hostil y la de represalias insta-das contra el Municipio.

 Oposición a solicitud de sentencia sumaria y solicitud se dicte sentencia sumaria parcial, Apéndice de la Petición de certiorari, pág. 282.


 Id.


 Id., pág. 283.


 Véase Apéndice de la Petición de certiorari, págs. 245-246.a


 Como mínimo, una Mayoría de este Tribunal no debió reducir el cómputo al cese del acto aislado de hostigamiento sexual, porque con ello ignora que el criterio rector es el cese del ambiente hostil que se creó con esa conducta, que no solo de-pende necesariamente de éste para fines de la responsabilidad del patrono.